CRAVEN, Circuit Judge
(dissenting) :
Has Fowler “established that ‘personal stake in the outcome of the controversy,’ Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962), that insures that ‘the dispute sought to be adjudicated will be presented in an adversary context and in a form historically viewed as capable of judicial resolution,’ Flast v. Cohen, 392 U.S. 83, 101, 88 S.Ct. 1942, 1953, 20 L.Ed.2d 947 (1968), and Sierra Club v. Morton, 405 U.S. 727, 732, 92 S.Ct. 1361, 1364, 31 L.Ed.2d 636 (1972)?” Roe v. Wade, 410 U.S. 113, 123, 93 S.Ct. 705, 712, 35 L.Ed.2d 147 (1973). I think so. Fowler has been incarcerated pursuant to the statute in question in the past and may be again should he execute another criminal warrant.
This case is not like Boyle v. Landry, 401 U.S. 77, 91 S.Ct. 758, 27 L.Ed.2d 696 (1971) where:
Not a single one of the citizens who brought this action had ever been prosecuted, charged, or even arrested under the particular intimidation statute which the court below held unconstitutional. . . . Rather, it appears from the allegations that those who originally brought this suit made a search of state statutes and city ordinances with a view to picking out certain ones that they thought might possibly be used by the authorities as devices for bad-faith prosecutions against them.
401 U.S. at 80-81, 91 S.Ct. at 760.
That Fowler is not now being prosecuted or imminently threatened with prosecution is not dispositive of this case. Kirkland v. Wallace, 403 F.2d 413, 415 n.4 (5th Cir. 1968). Fowler can “present a justiciable controversy and . have standing despite the fact that the record does not disclose that [he] has been prosecuted, or threatened with prosecution, for violation of the State’s . . . statutes.” Doe v. Bolton, 410 U.S. 179, 188, 93 S.Ct. 739, 745, 35 L.Ed.2d 201 (1973). The majority opinion states that standing will be upheld, absent present harm, only in those cases where because of the plaintiff’s vocation or other unique condition there is a real and present hazard. However, that is the rule where one person is found to have standing to assert the rights of another, Eisenstadt v. Baird, 405 U.S. 438, 445-446, 92 S.Ct. 1029, 31 L.Ed.2d 349 (1972), and is not applicable here where Fowler challenges the statute in his own right.
Because of Fowler’s past involvement with the statute, I think he is a proper party to request an adjudication of the issue. See Flast v. Cohen, 392 U.S. 83, 100, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968).
That the doctrine of abstention may be applicable, e. g., Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), is not relevant to the standing issue. Arrington v. City of Fairfield, 414 F.2d 687, 691 (5th Cir. 1969). Indeed, such an equitable decision is beyond the power of a single judge and is to be determined by the three-judge court. Goosby v. Osser, 409 U.S. 512, 93 S.Ct. 854, 35 L.Ed.2d 36 (1973); Idlewild Bon Voyage Liquor Corp. v. Epstein, 370 U.S. 713, 82 S.Ct. 1294, 8 L.Ed.2d 794 (1962); Abele v. Markle, 452 F.2d 1121,1126 (2d Cir. 1971).
Therefore, for the reasons stated above, I would reverse the district court and remand with directions to request the convening of a three-judge court.